Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 23 of December 2021.
Claims 1, 11, and 20 have been amended.
Claims 1-20 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the claims, at least as amended, include patentable subject matter because any abstract idea is "integrated into a practical application" and the claims include "an additional element [that] applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 

35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection. of Rosenberg also do not appear to relate to "distribution of unit sales across a range of sales prices from a plurality of competitors" as recited in the claims. Rosenberg, on its own, or taken with other references, further does not teach assuming distribution of unit sales is consistent with a standard form of distribution "in the event that price information is not available for the entire market" as recited in the claims as amended. As such, Applicant submits that the combined teachings of the references fails to disclose all claimed features of the independent claims and their respective dependent claims.


35 USC § 103
Allowable Subject Matter
The prior arts of record most closely resembling the applicant’s claimed invention includes Gange (US Publication 20150379595), Rosenberg et al (US Publication 20140289167), Gilgur et. al.  (US Patent 7788127), Dudat et. al. (US Publication 20050102175), and Mun (US Publication 20100204967). 
Gange teaches a system and method for automated reactive retail pricing through multilevel hierarchical regression where a reactive retail pricing server includes obtaining a set of relevant data, creating a plurality of merchandising sets, and transforming the set of relevant data using a processor and a memory. The method further includes calculating coefficients for a group model, performing a reverse transformation on the coefficients, and determining whether the plurality of merchandising sets and the group model require refinement. The recommended pricing is solved, wherein retailer strategies, retailer goals, and price campaign parameters are applied as constraints. Finally, the method includes automatically calibrating the coefficients for at least one group model, and processing price campaign adjustments.
Rosenberg teaches generates business rules by reverse engineering rule bounds and coefficients from existing price information. The reverse engineered rule bounds and coefficients can be used in price optimization to generate recommended prices for retail products that optimize revenue and profit while complying with a set of business rules.  Variables such as product, product networks, price families, customer types, sales type, decision prices, decision price sets are used as input in order to generate recommended prices for retail products.
Gilgur teaches a quantitative value of the Model Quality Index is used to tune the model and, where appropriate, to choose a better model where the Model Quality Index can be used in an 
Dudat teaches systems and methods selecting a set of models, each of the set of models providing a forecast representative of a demand for a product where the first trend model may be embodied as a linear regression forecast model, while the second trend model may be embodied as an exponential smoothing forecast model.
Mun teaches a method and system allowing the ability to automatically and systematically run thousands and even millions of combinations and permutations of regression, forecasting and econometric trials to determine the best-fitting predictive model where the model iteration runs initiates by running all of the heuristically generated intermediate variables, then the variable with the highest p-value that is above the required threshold is then deleted from the list, and the model is then re-run. This process continues iteratively until all of the independent variables' p-values are below the required threshold. If for some reason multicollinearity exists, it creates a model bypass whereby the model that cannot be run due to data issues is stopped, and all of the independent variables are then correlated to the single dependent variable, and the independent variable with the lowest absolute value of its correlation coefficient is deleted from the list and the model is then re-run.
Instead, Claims 1-20 are hereby allowable over the prior art because none of the prior art of record, taken individually or in combination teach or suggest a non-obvious combination of the limitations of the claims "determine a market price distribution by assuming distribution of unit sales across a range of sales prices from a plurality of competitors on the market is consistent with a standard form of distribution in the event that price information is not available for the entire 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the 
	With respect to 2A Prong 1, claim 1 recites “…355U.S. Patent Application Serial No. 15/898,837Reply to Office Action of May 14, 2021…configured to receive second information including an indication of at least one product of the plurality of products and a desired value of the product, the value being a desired price position represented by a percentile value representative of a percentage of competitors' unit sales that have a higher or lower sales price for the product; …determine a market price distribution by assuming distribution of unit sales across a range of sales prices from a plurality of competitors on the market is consistent with a standard form of distribution in the event that price information is not available for the entire market; determine a base quantity comprising a current price position of the at least one product among the price distribution based on the first information; determine whether a preferred model exists…to determine the forecasted quantity; in response to determining that the preferred model does not exist…select independent variables from historical data, the independent variables being selected based on determining correlations between variables in the historical data and removing one or more variables in the historical data with a correlation that exceeds a correlation threshold;    build a first model by applying multiple linear regression analysis to the historical data associated with the product to relate a dependent variable with one or more of the independent variables, wherein the first model models a relationship between price position among the market price distribution and sales quantity; build a second model; compare an error between the first model and the second model; select the first or second model as a selected model based on which of the 
More specifically, claims 1, 11, and 20 are directed to “Certain Methods of Organizing Human Activity”, specifically “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” as well as “Mathematical Concepts”, specifically “mathematical calculations” such as determining forecast quantity and price position, and building models disclosed in further detail on [33-35] of the specification as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-10 and 12-19 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 11, and 20 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on 
In particular, the independent claims 1, 11, and 20 do recite additional elements at least “one processor” coupled to a “memory”, “an interface”, the computer readable instruction comprising “a component” which, when executed by the at least one processor, causes the processor to.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Further, the remaining additional element directed to cause the sales price to be displayed reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
	With respect to step 2B, claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional element elements “at least one processor” coupled to “a memory”, and “an interface”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply 
As a result, claims 1, 11, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Claims 2-10, and 12-19 do not disclose additional elements, further narrowing the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        02/17/2022